PER CURIAM.
Defendant-appellant Dixon Douglas Curley was charged by criminal complaint on August 17, 1976, with first degree murder of a police officer. The jury rendered its verdict of guilty on February 18,1977. The district court entered judgment and sentence of death on March 22, 1977. Stay of execution was entered pending appeal.
The issues raised in this appeal were considered and decided in State v. Lindquist, 99 Idaho 766, 589 P.2d 101 (1979), wherein the statute under which Curley was sentenced was held by a divided court to be unconstitutional. The sentence is therefore set aside and the cause remanded for resentencing in accordance with the opinion in Lindquist.